Exhibit 10.13

DES Services Agreement

This DES Services Agreement (this “Agreement”) is entered into as of January 1,
2018, by and between QUESTAR GAS COMPANY, a Utah corporation (the “Company”),
and DOMINION ENERGY SERVICES, INC., a Virginia corporation (“DES”), for the
benefit of the Company. DES is sometimes referred to herein as “Service
Company.”

WHEREAS, each of the Company and DES is a direct or indirect wholly-owned
subsidiary of Dominion Energy, Inc., a Virginia corporation and a “holding
company” as defined in the Public Utility Holding Company Act of 2005 that is
subject to regulation as such under that Act by the Federal Energy Regulatory
Commission (“Dominion”);

WHEREAS, DES has been formed for the purpose of providing administrative,
management and other services to Dominion and its subsidiaries (“Dominion
Companies”) as a subsidiary service company;

WHEREAS Dominion has completed a transaction and merger whereby the Company,
subject to applicable regulatory approvals, has become a wholly-owned subsidiary
of Dominion;

WHEREAS, the Company believes that it is in the interest of the Company to
provide for an arrangement whereby the Company may, from time to time and at the
option of the Company, agree to purchase such administrative, management and
other services as set forth in Exhibit I hereto from DES for its benefit.

NOW, THEREFORE, in consideration of the mutual covenants contained herein and
other valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto, intending to be legally bound, hereby agree as
follows:

I. SERVICES OFFERED. Exhibit I hereto lists and describes all of the services
that are available from DES. DES hereby offers to supply those services to the
Company for the benefit of the Company. Such services are and will be provided
to the Company only at the request of the Company. DES will provide such
requested services using personnel from DES and, if necessary, from
non-affiliated third parties in accordance with Section III herein.

II. INITIAL SERVICES SELECTED. Exhibit II lists the services from Exhibit I that
(i) the Company hereby agrees to receive from DES, and (ii) DES hereby agrees to
provide to the Company.

III. PERSONNEL. DES will provide services by utilizing the services of such
executives, accountants, financial advisers, technical advisers, attorneys,
engineers, geologists and other persons as have the necessary qualifications.



--------------------------------------------------------------------------------

If necessary, DES, after consultation with the Company, may also arrange for the
services of non-affiliated experts, consultants and attorneys in connection with
the performance of any of the services supplied under this Agreement.

IV. COMPENSATION AND ALLOCATION. As and to the extent required by law, DES will
provide such services at cost. Exhibit III hereof contains rules and methods for
determining and allocating costs for DES.

V. EFFECTIVE DATE. This Agreement is effective as of January 1, 2018 (the
“Effective Date”).

VI. TERM. This Agreement shall commence on the Effective Date and shall remain
in effect unless terminated earlier pursuant to Section VII(C).

VII. TERMINATION AND MODIFICATION.

A.    Modification of Services. The Company may modify its selection of services
at any time during the calendar year by giving DES written notice of the
additional services it wishes to receive, and/or the services it no longer
wishes to receive, in Exhibit I from DES. The requested modification in services
shall take effect on the first day of the first calendar month beginning at
least thirty (30) days after the Company sent written notice to DES.

B.    Modification of Other Terms and Conditions. No other amendment, change or
modification of this Agreement shall be valid, unless made in writing and signed
by all parties hereto.

C.    Termination of this Agreement. The Company may terminate this Agreement by
providing sixty (60) days advance written notice of such termination to DES. DES
may terminate this Agreement by providing sixty (60) days advance written notice
of such termination to the Company.

This Agreement shall be subject to the approval of any state commission or other
state regulatory body whose approval is, by the laws of said state, a legal
prerequisite to the execution and delivery or the performance of this Agreement.

 

2



--------------------------------------------------------------------------------

VIII. NOTICE. Where written notice is required by this Agreement, said notice
shall be deemed given when mailed by United States registered or certified mail,
postage prepaid, return receipt requested, addressed as follows:

 

  a. To the Company:

Questar Gas Company

333 South State Street

Salt Lake City, Utah 84145-0360

With a Copy to:

Dominion Energy Services, Inc.

Law Department

120 Tredegar Street

Richmond, Virginia 23219

Attention: Managing Counsel and State Regulatory Team

 

  b. To DES:

Dominion Energy Services, Inc.

120 Tredegar Street

Richmond, Virginia 23219

With a Copy to:

Dominion Energy Services, Inc.

Law Department

120 Tredegar Street

Richmond, Virginia 23219

Attention: Managing Counsel and State Regulatory Team

IX. GOVERNING LAW. This Agreement shall be governed by and construed in
accordance with the laws of Virginia, without regard to its conflict of laws
provisions.

X. ENTIRE AGREEMENT. This Agreement, together with its exhibits, constitutes the
entire understanding and agreement of the parties with respect to its subject
matter, and effective upon the execution of this Agreement by the respective
parties hereof and thereto, any and all prior agreements, understandings or
representations with respect to this subject matter are hereby terminated and
cancelled in their entirety and are of no further force and effect.

XI. WAIVER. No waiver by any party hereto of a breach of any provision of this
Agreement shall constitute a waiver of any preceding or succeeding breach of the
same or any other provision hereof.

 

3



--------------------------------------------------------------------------------

XII. ASSIGNMENT. This Agreement shall inure to the benefit of and shall be
binding upon the parties and their respective successors and assigns. No
assignment of this Agreement or any party’s rights, interests or obligations
hereunder may be made without the other party’s consent, which shall not be
unreasonably withheld, delayed or conditioned; provided, however, that, subject
to the requirements of applicable state and federal regulatory law, either party
may assign its rights, interests or obligations under this Agreement to an
“affiliated interest,” without the consent of the other party.

XIII. SEVERABILITY. If any provision or provisions of this Agreement shall be
held to be invalid, illegal, or unenforceable, the validity, legality, and
enforceability of the remaining provisions shall in no way be affected or
impaired thereby.

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
as of the date first above mentioned.

 

QUESTAR GAS COMPANY By  

/s/ James R. Chapman

Name:   James R. Chapman Title:   Senior Vice President – Mergers & Acquisitions
and Treasurer

 

DOMINION ENERGY SERVICES, INC. By  

/s/ Simon C. Hodges

Name:   Simon C. Hodges Title:   Vice President – Corporate Strategy & Financial
Analysis and Chief Risk Officer

 

4



--------------------------------------------------------------------------------

EXHIBIT I

DESCRIPTION OF SERVICES OFFERED BY DES

UNDER THIS DES SERVICES AGREEMENT

1.    Accounting. Provide advice and assistance to Dominion Companies in
accounting matters (development of accounting practices, procedures and
controls, the maintenance of the general ledger and related subsidiary systems,
the preparation and analysis of financial reports, and the processing of certain
accounts such as accounts payable, accounts receivable, and payroll).

2.    Auditing. Periodically audit the accounting records and other records
maintained by Dominion Companies and coordinate their examination, where
applicable, with that of independent public accountants. The audit staff will
report on their examination and submit recommendations, as appropriate, on
improving methods of internal control and accounting procedures.

3.    Legal. Provide advice and assistance with respect to legal and regulatory
issues as well as regulatory compliance and matters under federal and state
laws.

4.    Information Technology, Electronic Transmission and Computer Services.
Provide the organization and resources for the operation of an information
technology function (development, implementation and operation of a centralized
data processing facility and the management of a telecommunications network, and
the central processing of computerized applications and support of individual
applications in Dominion Companies). Develop, implement, and process those
computerized applications for Dominion Companies that can be economically best
accomplished on a centralized basis. Develop, implement, and process information
technology risk management services and services for the secure protection and
transmission of critical and sensitive data.

5.    Software/Hardware Pooling. Accept from Dominion Companies ownership of and
rights to use, assign, license or sub-license all software owned, acquired or
developed by or for Dominion Companies which Dominion Companies can and do
transfer or assign to it and computer system hardware used with software and
enhancements to which DES has legal right. Preserve and protect the rights to
all such software to the extent reasonable and appropriate under the
circumstances; license Dominion Companies, on a non-exclusive, no-charge or
at-cost basis, to use all software which DES has the right to sell, license or
sub-license; and, at the relevant Dominion Companies’ expense, permit Dominion
Companies to enhance any such software and license others to use all such
software and enhancements to the extent that DES shall have the legal right to
so permit.

6.    Human Resources. Advise and assist Dominion Companies in the formulation
and administration of human resources policies and programs relating to the
relevant Dominion Companies’ labor relations, personnel administration,
training, wage and salary administration, staffing and safety. Direct and
administer all medical, health, and employee benefit and pension plans of
Dominion Companies. Provide systems of physical examination for



--------------------------------------------------------------------------------

employment and other purposes and direct and administer programs for the
prevention of sickness. Advise and assist Dominion Companies in the
administration of such plans and prepare and maintain records of employee and
company accounts under the said plans, together with such statistical data and
reports as are pertinent to the plans.

7.    Operations. Advise and assist Dominion Companies in the following matters
relating to operational capacity: (i) the preparation and coordination of
studying, consulting, planning, designing, inspecting and engineering and
construction of facilities of Dominion Companies, (ii) the planning, engineering
(including maps and records) and construction operations of Dominion Companies,
(iii) the performance of operations support services, plant and facilities
operation, generation outage support, and maintenance and management services,
and (iv) the planning, formulation and implementation of load retention, load
shaping and conservation and efficiency programs, and integrated resource
planning for supply-side plans and demand-side management programs. Develop
long-range operational programs for Dominion Companies and advise and assist
each such Company in the coordination of such programs with the programs of the
other Dominion subsidiaries, subject to federal and state codes and standards of
conduct, as applicable. Manage Dominion Companies’ purchase, movement, transfer,
and accounting of fuel and gas volumes.

8.    Executive and Administrative. Advise and assist Dominion Companies in the
solution of major problems and in the formulation and execution of the general
plans and policies of Dominion Companies. Advise and assist Dominion Companies
as to operations, the issuance of securities, the preparation of filings arising
out of or required by the various federal and state securities, business, public
utilities and corporation laws, the selection of executive and administrative
personnel, the representation of Dominion Companies before regulatory bodies,
proposals for capital expenditures, budgets, financing, acquisition and
disposition of properties, expansion of business, rate structures, public
relationships and related matters.

9.    Business Services. Perform: (i) general business support services
(printing, mailing, records management and maintenance, and administrative and
office services across the enterprise), (ii) office facilities operation
(building maintenance and property management, lease/sublease management, and
property sales services across the enterprise), (iii) security (physical
security support, background investigations, and investigative services across
the enterprise), (iv) travel (business-related ticketing, itinerary
coordination, and reservations for airlines, train, rental cars, and
hotels/lodging for Dominion employees), (v) aviation (maintenance, operations,
and aviation-related services for corporate-owned aircraft), and (vi) fleet
services (fleet systems support, management of the acquisition/disposal
function, maintenance functions, and fleet management across the entire
enterprise).

10.    Risk Management. Advise and assist Dominion Companies in securing
requisite insurance, in the purchase and administration of all property,
casualty and marine insurance, in the settlement of insured claims and in
providing risk prevention advice.

11.    Corporate Planning. Advise and assist Dominion Companies in the study and
planning of operations, budgets, economic forecasts, capital expenditures and
special projects.

 

2



--------------------------------------------------------------------------------

12.    Supply Chain. Advise and assist Dominion Companies in the procurement of
real and personal property, materials, supplies and services, conduct purchase
negotiations, prepare procurement agreements and administer programs of material
control.

13.    Rates and Regulatory. Advise and assist Dominion Companies in the
analysis of their rate structure in the formulation of rate policies, and in the
negotiation of large contracts. Advise and assist Dominion Companies in
proceedings before regulatory bodies involving the rates and operations of
Dominion Companies and of other competitors where such rates and operations
directly or indirectly affect Dominion Companies.

14.    Tax. Advise and assist Dominion Companies in the preparation of federal,
state and other tax returns, generally advise Dominion Companies as to any
problems involving taxes, and provide due diligence in connection with
acquisitions.

15.    Corporate Secretary. Provide all necessary functions required of a
publicly traded company. Coordinate information and activities among owners, the
transfer agent, and Board of Directors. Provide direct services to security
holders. Prepare and file required annual and interim reports to owners and the
U.S. Securities and Exchange Commission. Conduct director meetings and ensure
proper maintenance of corporate records.

16.    Investor Relations. Provide fair and accurate analysis of Dominion
Companies and an outlook within the financial community. Enhance Dominion
Companies’ position in the energy industry. Balance and diversify owner
investment in Dominion Companies through a wide range of activities. Provide
feedback to Dominion Companies regarding investor concerns, trading and
ownerships. Hold periodic analysts meetings, and provide various operating data
as requested or required by investors.

17.    Environmental Compliance. Provide consulting, cleanup, environmental
permitting, environmental compliance support, biological and chemical services,
environmental reporting, and environmental compliance plan preparation as
required by Dominion Companies to ensure full compliance with applicable
environmental statutes and regulations. Track state and federal environmental
regulations. Provide summaries and guidance for Company personnel to ensure
ongoing compliance.

18.    Customer Services. Provide services and systems dedicated to customer
service, billing, remittance, credit, collections, customer relations, call
centers, energy conservation support and metering.

19.    Energy Marketing. Provide services and systems dedicated to energy
marketing and trading of energy commodities, specifically the provision of all
services related to emissions products, renewable energy products, environmental
commodities (commodities derived from environmental attributes associated with
qualifying types of generation that are required for compliance with applicable
federal, state and local laws, as well as any voluntary additional reductions
that the Company has elected to complete). Provide market, credit and
operational risk management services and development of marketing and sales
programs in physical and financial markets.

 

3



--------------------------------------------------------------------------------

20.    Treasury/Finance. Provide services related to managing all administrative
activities associated with financing and the management of capital structure;
cash, credit and risk management activities; investment and commercial banking
relationships; oversight of decommissioning trust funds and general financing
activities.

21.    External Affairs. Provide services in support of corporate strategies for
managing relationships with federal, state and local governments, agencies and
legislative bodies. Formulate and assist with public relations, advertising, and
external/internal communications programs and with the administration of
corporate contribution and community affairs programs.

22.    Office Space and Equipment. Provide use of land, buildings, furnishings,
and equipment, and all costs related to these assets – i.e., property taxes,
utilities, and maintenance.

 

4



--------------------------------------------------------------------------------

EXHIBIT II

SERVICES THE COMPANY AGREES TO RECEIVE FROM DES

 

SERVICE    YES    NO

1.

  

Accounting

   X   

2.

  

Auditing

   X   

3.

  

Legal

   X   

4.

  

Information Technology, Electronic Transmission
and Computer Services

   X   

5.

  

Software/Hardware Pooling

   X   

6.

  

Human Resources

   X   

7.

  

Operations

   X   

8.

  

Executive and Administrative

   X   

9.

  

Business Services

   X   

10.

  

Risk Management

   X   

11.

  

Corporate Planning

   X   

12.

  

Supply Chain

   X   

13.

  

Rates and Regulatory

   X   

14.

  

Tax

   X   

15.

  

Corporate Secretary

   X   

16.

  

Investior Relations

   X   

17.

  

Environmental Compliance

   X   

18.

  

Customer Services

   X   

19.

  

Energy Marketing

   X   

20.

  

Treasury/Finance

   X   

21.

  

External Affairs

   X   

22.

  

Office Space and Equipment

   X   



--------------------------------------------------------------------------------

EXHIBIT III

METHODS OF ALLOCATION FOR DES

DES shall allocate costs among companies receiving service from it under this
and similar service contracts using the following methods:

 

I. The costs of rendering service by DES will include all costs of doing
business including interest on debt but excluding a return for the use of equity
capital for which no charge will be made to Dominion Companies.

 

II.      A. DES will maintain a separate record of the expenses of each
department. The expenses of each department will include:

 

  1. those expenses that are directly attributable to such department, and

 

  2. an appropriate portion of those office and housekeeping expenses that are
not directly attributable to a department but which are necessary to the
operation of such department.

 

  B. Expenses of the department will include salaries and wages of employees,
rent and utilities, materials and supplies, depreciation, and all other expenses
attributable to the department. The expenses of a department will not include:

 

  1. those incremental out-of-pocket expenses that are incurred for the direct
benefit and convenience of an individual Dominion Company or group of Dominion
Companies,

 

  2. DES overhead expenses that are attributable to maintaining the corporate
existence of DES, and all other incidental overhead expenses including those
auditing fees, internal auditing department expenses and accounting department
expenses attributable to DES.

 

  C. DES will establish annual budgets for controlling the expenses of each
department and for determining estimated costs to be included in interim monthly
billing.



--------------------------------------------------------------------------------

III.     A. Employees in each department will be divided into two groups:

 

  1. Group A will include those employees rendering service to Dominion
Companies, and

 

  2. Group B will include those office and general service employees, such as
secretaries, file clerks and administrative assistants, who generally assist
employees in Group A or render other housekeeping services and who are not
engaged directly in rendering service to each Dominion Company or a group of
Dominion Companies.

 

  B. Expenses set forth in Section II. above will be separated to show:

 

  1. salaries and wages of Group A employees, and

 

  2. all other expenses of the department.

 

  C. There will be attributed to each dollar of a Group A employee’s salary or
wage, that percentage of all other expenses of such employee’s department (as
defined in B above), that such employee’s salary or wage is to the total Group A
salaries and wages of that department.

 

  D. Group A employees in each department will maintain a record of the time
they are employed in rendering service to each Dominion Company or group of
Dominion Companies. An hourly rate will be determined by dividing the total
expense attributable to a Group A employee as determined under subsection C
above by the productive hours reported by such employee.

 

IV. The charge to the Dominion Company for a particular service will be
determined by multiplying the hours reported by Group A employees in rendering
such service to each Dominion Company by the hourly rates applicable to such
employees. When such employees render service to a group of Dominion Companies,
the charge to each Dominion Company will be determined by multiplying the hours
attributable to the Dominion Company under the allocation formulas set forth in
Section IX of this Exhibit by the hourly rates applicable to such employees.

 

V. To the extent appropriate and practical, the foregoing computations of hourly
rates and charges may be determined for groups of employees within reasonable
salary range limits.

 

2



--------------------------------------------------------------------------------

VI. Those expenses of DES that are not included in the annual expense of a
department under Section II above will be charged to Dominion Companies
receiving service as follows:

 

  A. Incremental out-of-pocket costs incurred for the direct benefit and
convenience of a Dominion Company or group of Dominion Companies will be charged
directly to such Dominion Company or group of Dominion Companies. Such costs
incurred for a group of Dominion Companies will be allocated on the basis of an
appropriate formula.

 

  B. DES overhead expenses referred to in Section II above will be charged to
the Dominion Company either on the proportion of direct charges to that Dominion
Company or under the allocation formulas set forth in Section IX of this
Exhibit.

 

VII. Notwithstanding the foregoing basis of determining cost allocations for
billing purposes, cost allocations for certain services involving machine
operations, production or service units, or facilities cost will be determined
on an appropriate basis established by DES.

 

VIII. Monthly bills will be issued for the services rendered to the Dominion
Company on an actual basis. However, if such actual information is not available
at the time of preparation of the monthly bill, estimates may be used. Estimates
will normally be predicated on service department budgets and estimated
productive hours of employees for the year. At the end of each quarter,
estimated figures will be revised and adjustments will be made in amounts billed
to give effect to such revision.

 

IX. When Group A employees render services to a group of Dominion Companies, the
following formulas shall be used to allocate the time of such employees to the
individual Dominion Companies receiving such service (Each Dominion Company
metric/Total Dominion Companies’ metrics):

 

  A. The Service Department or Function formulas to be used when employees
render services to all Dominion Companies participating in such service, for the
services indicated are set forth below.

 

Service Department

or Function

  

Basis of Allocation

Accounting:    Payroll Processing    Number of Dominion Company employees on the
previous December 31st.

 

3



--------------------------------------------------------------------------------

Service Department

or Function

  

Basis of Allocation

Accounts Payable Processing    Number of Dominion Company accounts payable
documents processed during the preceding year ended December 31st. [Accounts
Payable Invoices] Dollar value of Dominion Company purchases on company credit
cards for the preceding year ended December 31st. [Accounts Payable P-Card]
Fixed Assets Accounting    Dominion Company fixed assets added, retired or
transferred during the preceding year ended December 31st. Information
Technology, Electronic Transmission and Computer Services and Software/Hardware
Pooling:    LDC/EDC Computer Applications    Number of Dominion Company
customers at the end of the preceding year ended December 31st. Other Computer
Applications, including Software/Hardware Pooling    Number of Dominion Company
users or usage of specific computer systems at the end of the preceding year
ended December 31st. Telecommunications Applications    Number of Dominion
Company telecommunications units at the end of the preceding year ended December
31st. Human Resources:    Human Resources    The number of Dominion Company
employees as of the preceding December 31st. Business Services:    Facility
Services    Square footage of Dominion Company office space as of the preceding
year ended December 31st. Fleet Administration    Number of Dominion Company
vehicles as of the preceding December 31st. Security    The number of Dominion
Company employees as of the preceding December 31st. Gas Supply    Throughput of
gas volumes purchased for each Dominion Company for the preceding year ended
December 31st. Risk Management:    Risk Management    Dominion Company insurance
premiums for the preceding year ended December 31st. Corporate Planning:   
Corporate Planning    Total Dominion Company capitalization (Debt and Equity)
recorded at preceding December 31st. Supply Chain:   

 

4



--------------------------------------------------------------------------------

Service Department

or Function

  

Basis of Allocation

Purchasing    Dollar value of Dominion Company purchases for the preceding year
ended December 31st. Tax:    Tax Accounting and Compliance    The sum of the
total income and total deductions as reported for Dominion Consolidated Federal
Income Tax purposes on the last return filed. Customer Services:    Customer
Payment (Remittance) Processing    Number of Dominion Company customer payments
processed during the preceding year ended December 31st. Treasury/ Finance:   
Treasury and Cash Management    Total Dominion Company capitalization (Debt and
Equity) recorded at preceding December 31st. Office Space and Equipment:   
Corporate Office and Electricity    Headcount at corporate offices as of the
previous December 31st.

 

  B. For services not mentioned above, the method of allocation is set forth
below:

 

Company Group    Basis of Allocation

Accounting

Audit

Business Planning

Corporate Secretary

Energy Marketing

Environment

Executive

External Affairs

General Services

Legal

Operations

Travel Services

   Total operating expenses, excluding purchased gas expense, purchased power
expense (including fuel expense), other purchased products and royalties,
depreciation, depletion, and amortization, and taxes other than income for the
preceding year ended December 31st for the affected Dominion Companies. Aviation
   A combination of items immediately noted above znd flight days for the
previous two years.

 

  C. If the use of a basis of allocation would result in an inequity because of
a change in operations or organization, then DES may adjust the basis to effect
an equitable distribution.

 

5